DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed on 1/18/2021, the requirements 35 U.S.C. 119 (a)-(d) are met.
Information Disclosure Statement
The references cited on a Form PTO 1449 have been considered.
Specification
The specification has been checked to the extent necessary to determine the presence of all possible minor errors.  However, the applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ono et al. (U.S. 2020/0031132 A1).
Ono et al. teach:
Regarding independent Claim 1, a liquid container (30, §§0027, 0044 and Figs. 1, 4) comprising: 
a liquid containing section (32, 33) that stores liquid (§§0052-0053 and Fig. 3); 
a supply port (75) joined to the liquid containing section, the supply port having an opening for supplying the liquid to an outside (§§0068-0069 and Figs. 3-5); 
a seal member (76) disposed on an inner peripheral surface of the opening of the supply port (§§0070-0071 and Figs. 3-5); 
a cap (79) configured to be attached to a position where it covers the supply port, the cap having a tubular protruding portion (79A) extending from a cap opening formed at a center of the cap, the protruding portion having a length sufficient to be inserted into the opening of the supply port (§§0072-0080 and Figs. 3-6, 8); and 
a fixation portion (features of the housing 130/cylinder 75 configured to engage the snap-fit 86) that fixes the cap to the supply port (§0075 and Fig. 5), 
wherein the tubular protruding portion has a shape that abuts the seal member disposed on an inner peripheral surface of the opening when the cap is fixed to the supply port by the fixation portion (best seen in Fig. 8).
Regarding Claim 2, wherein the liquid container is composed of a plurality of surfaces (e.g. 37-41, §0046 and Figs. 3-5),
a recess is formed on a first surface (40), which is one of the plurality of surfaces (§0065 and Figs. 3-5), 
a supply port forming portion (45) that forms the supply port is disposed on a bottom of the recess (§0065 and Figs. 3-5), 
the supply port forming portion has a shoulder formed on a distal end, the shoulder having an 
the cap has a plurality of engagement claws (terminal portions of snap-fit 86), and the fixation portion is formed of the shoulder configured to engage with the engagement claws when the cap is attached to a position where it covers the supply port (§0075 and Fig. 5).
Regarding Claim 3, wherein the opening, the supply port forming portion, and the recess, having an axis direction in a direction in which the supply port forming portion extends (51, 52), have a circular cross-section taken in a direction perpendicular to the axis direction (§0020 and Fig. 5), and 
the cap includes a plurality of arms (root portions of snap-fit 86) extending from an outer periphery of the cap in a direction parallel to a protruding direction of the protruding portion, the plurality of engagement claws being provided on an inner wall of an end of the arms (§0075 and Figs. 4, 5).
Regarding Claim 4, wherein the protruding portion of the cap has an outer dimension that abuts an inside of the seal member when the cap is fixed to the supply port (best seen in Fig. 8).
Regarding Claim 5, wherein the protruding portion of the cap has a shape that abuts a surface of the seal member which is oriented to the opening of the supply port when the cap is fixed to the supply port (best seen in Fig. 8).
Regarding Claim 6, wherein a second surface (37) and a third surface (38) sandwiching the first surface have an opening which is continuous to the recess such that the shoulder is straightly reached from the opening on the second surface and the third surface (§0046 and Figs. 4-5).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER D SHENDEROV whose telephone number is (571)270-7049. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER D SHENDEROV/Examiner, Art Unit 2853                                                                                                                                                                                                        



/KRISTAL FEGGINS/Primary Examiner, Art Unit 2853